DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 40-41, 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 13, 19-20, 22, 25, 33-34, 36, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Moulton [US 2013/0273206A1] in view of Bortone et al [Pat. No. 7,820,215].
Moulton teaches a method for making pet food by preparing plural different ingredient batches for chicken, turkey, lamb, or duck formulations which included a dry batch composition and base mix (paragraph 0023-0031), the formulations including dry and wet ingredients (Figure 2, #601, 603), storing the ingredient batches in separate storage units or bulk bins or storage bins (Figure 4, #303; Figure 3, #203), weighing the ingredient amounts (Figure 3, #205), mixing predetermined amounts of the ingredients in a mixer (Figure 2, #605), delivering the mixture to a preconditioner (Figure 2, #604), preconditioning the mixture with heat (paragraph 0078), transmitting the preconditioned mix to an extruder (Figure 2, #606), extruding the preconditioned mix to form a shaped composition (paragraph 0089), enrobing or coating the shaped composition (Figure 2, #608; paragraph 0081), regulators in the form a meat pump and live bin control delivery of the predefined amounts of ingredients to the conditioner (Figure 4, #311, 313, 314), 
Moulton does not explicitly recite preparing a second batch (claim 1, 20), incremental or instantaneous changes (claim 11, 34) initiated by manual or automated input (claim 13, 36), and continuous operation of the preconditioner and extruder (claim 19, 38, 39).
Bortone et al teach a food extrusion system comprising storage bins for food colorants and/or flavorants (Figure 2, #142a-d; column 6, line 9), regulators controlling the dispensing of ingredients from the bins (Figure 2, #144), a manifold receiving the ingredients and mixing them with a flowing liquid to provide the function of a preconditioner (Figure 2, #150), an automated control system providing automated input (Figure 2, #160; column 7, lines 5-15), an extruder (Figure 2, #110), continuously operating the preconditioner and extruder during an incremental or phased in changeover from one batch of ingredients to a different batch of ingredients without an intervening flush operation (column 9, lines 45-50), and the changeover from one batch to another occurring automatically by elapsed time (column 8, lines 17-37).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed second batch processing and changeover concepts into the invention of Moulton, in view of Bortone et al, since both are directed to methods of extruding food, since Moulton already included plural different formulations for the pet food product, since food extrusion systems commonly included an automated control system providing automated input (Figure 2, #160; column 7, lines 5-15), continuously operating the preconditioner and extruder during an incremental or phased-in changeover from one batch of ingredients to a different batch of ingredients without an intervening flush operation (column 9, lines 45-50), and the changeover from one batch to another occurring automatically by elapsed time (column 8, lines 17-37) as shown by Bortone et al, and since continuously extruding consecutive batches of different formulations in the process of Moulton, in view of Bortone et al, would have produced less waste and less downtime associated with a changeover process which required flushing out the system between batches as well as startup and shutdown phases for each batch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792